Citation Nr: 1409032	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Cleveland Medical Center in Brecksville, Ohio


THE ISSUE

Entitlement to payment of or reimbursement for medical services provided by Forum Health and Nephrology Associates from January 3, 2010, to January 4, 2010.  


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 determination by the Cleveland Department of Veterans Affairs Medical Center (VAMC) in Brecksville, Ohio.

In an April 2011 VA Form 9, the appellant requested a Travel Board hearing.  She was subsequently notified that such a hearing was scheduled in May 2011; however, she did not appear for that hearing and the Board's electronic record reflects that she cancelled that hearing.    

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The appellant contends that the Veteran was entitled to payment of or reimbursement for medical expenses incurred at a private hospital from January 3, 2010, to January 4, 2010.  VA paid for private medical treatment from January 1, 2010, to January 2, 2010, but then denied payment from January 3, 2010, to January 4, 2010, on the basis that the Veteran's condition became stable and he could have been moved to a VA facility.  The appellant essentially maintains that a VA facility was not feasibly available during the Veteran's hospital stay, and that he was not stable for transfer on the dates at issue.  

The Veteran was not service connected for any disability at the time of his hospitalization.  Pertinent medical records include a December 30, 2009, treatment record from Trumbull Memorial Hospital/Forum Health, which indicates that the Veteran was admitted to the Intensive Care Unit (ICU) in critical condition with a preliminary diagnosis of acute renal failure, metabolic acidosis, hyperkalemia, and UTI (Pyelonephritis).  

A January 4, 2010, VA treatment report indicates that the Veteran was transferred to a VA facility after it was determined that he was "medically stable for transfer."

In June 2010, the VAMC determined that medical services beginning on January 3, 2010, were provided after the date of stability, as determined by the VA clinician.  On remand, the VAMC should obtain all documentation concerning the findings as to when the Veteran's emergency treatment ended and when it was feasible that he could be transferred to a VA facility.  

A medical opinion is required from an appropriate VA physician concerning whether a VA or other government facility was feasibly available to treat the Veteran and whether the Veteran was stable for transfer to a VA facility at any point during his period of hospitalization from January 3, 2010, to January 4, 2010.  The physician must be provided with a copy of the medical appeal folder, including any additional treatment records secured on remand, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the appropriate VA physician.    

The Board finds that a remand is also necessary so that additional records may be associated with the medical appeal folder.  In this regard, the Board observes that the appellant's initial claim for reimbursement or payment of the unauthorized medical expenses is not of record.  On remand, the entirety of documentation pertaining to the appellant's appeal must be associated with the record.  

Further, the Board observes that pertinent treatment records may not have been associated with the claims file.  Specifically, while a number of private treatment records from Trumbull Memorial Hospital/Forum Health have been associated with the record (to include history and physical examination, consultation, radiology, and laboratory visit records), it appears that all pertinent records regarding the Veteran's treatment at Trumbull Memorial Hospital from January 3, 2010, to January 4, 2010, may not have been associated with the claims file.  Accordingly, on remand, the VAMC should obtain complete records pertaining to this treatment.

In reviewing the claims file, the evidence suggests that the appellant is represented by a private attorney.  The appellant's substantive appeal was attached to a January 2011 letter from the law office of Attorney Timothy George & Associates.  Additionally, it was noted that a copy of the VA Form 9 was sent to the Veterans of Foreign Wars of the United States.  Nevertheless, an executed VA Form 21-22a was not received in connection with the communication from this private attorney's office.  Under these circumstances, the appellant should be contacted to clarify her intentions concerning her representative.     

Accordingly, the case is REMANDED to the VAMC for the following actions:

1. Contact the appellant to clarify her representative in this matter.  If she wishes to be represented, the appellant should be informed of the requirements, including submission of an executed declaration of representation VA Form 21-22a (for accredited agent or attorney).  Any appointed representative must then be offered an opportunity to review the claims file and offer additional argument.  

2. Obtain and associate with the record the initial claim for reimbursement for or payment of the unauthorized medical expenses.

3. The VAMC should obtain all documentation concerning the medical center's findings as to when the Veteran's emergency treatment ended and when it was feasible that he could be transferred to a VA facility.

4. The VAMC should obtain complete records of treatment regarding the Veteran's hospitalization at Trumbull Memorial Hospital from January 3, 2010, to January 4, 2010.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the record.  All attempts to procure records should be documented for the record if the requested records are not received.  If the VAMC cannot obtain these records, a notation to that effect should be inserted in the file.  The appellant and any representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

5. After completing the above, obtain an opinion addressing whether a VA or other government facility was feasibly available to treat the Veteran and whether the Veteran was stable for transfer to a VA facility at any point during his period of hospitalization from January 3, 2010, to January 4, 2010.  The claims file must be made available to and be reviewed by the examiner in conjunction with rendering the opinion.  The examiner must indicate in the opinion that the claims file was reviewed.  The rationale for all opinions must be provided.  

6. The VAMC should also undertake any other development it determines to be warranted.  

7. Then, the VAMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and any representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


